Title: To George Washington from William Allibone, 12 October 1789
From: Allibone, William
To: Washington, George

 
          
            Sir
            Philadelphia October 12th 1789
          
          at the request of A number of my fellow citizens I take the liberty of Offering myself A candidate for the appointment of superintendance of the Several Establishments for the security of the navigation in the Bay and River Deleware, that I am thus late in making my application arises from the following causes, it not being well understood that a general apointment of that kind was to be made, and from the act of legislature of this state ceding the same being hastily passed at a time it was not Expected in the latter part of their late session. as well as that they yet Remain under the Imediate care and mannagement of myself. as Master Warden of the port, in pursuance of which duties as well as those of my late profession of A mariner I am led to Believe that I have perfect knowledge of their nature and consequence. as I have not the Honor of being personally known to your Excellency I have accompanied this address with A recomendation put into my hands by some of those Gentlemen who are and Such whose reputation will I hope be of use to me in forming your Opinion, should that be Favourable to my pretentions, it will ever be held in gratefull remembrance by one who has the honor to Subscribe himself your most Obedient and most Humble Servent
          
            Willm Allibone
          
        